EXHIBIT 99.2 FOURTH QUARTER 2012 Supplemental Operating and Financial Data Camden Belleview Station - Denver, CO Year Built -2009 270 Apartment Homes Acquired December 20, 2012 Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Fourth Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Communities 17 Development Pipeline & Land 18 Acquisitions and Dispositions 19 Debt Analysis 20 Debt Maturity Analysis 21 Debt Covenant Analysis 22 Unconsolidated Real Estate Investments Debt Analysis 23 Unconsolidated Real Estate Investments Debt Maturity Analysis 24 Capitalized Expenditures & Maintenance Expense 25 2013 Financial Outlook 26 Non-GAAP Financial Measures - Definitions & Reconciliations 27 Other Data 29 Community Table 30 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES 2, 12.5% DIVIDEND INCREASE AND 2 Houston, TEXAS (January 31, 2013) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2012. Funds from Operations (“FFO”) FFO for the fourth quarter of 2012 totaled $0.97 per diluted share or $85.9 million, as compared to $0.84 per diluted share or $64.3 million for the same period in 2011.FFO for the twelve months ended December 31, 2012 totaled $3.62 per diluted share or $313.3 million, as compared to $2.73 per diluted share or $207.5 million for the same period in 2011. FFO for the twelve months ended December 31, 2012 included a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units.FFO for the twelve months ended December 31, 2011 included: a $0.40 per diluted share charge related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; and a net $3.3 million or $0.04 per diluted share gain on sale of an available-for-sale investment. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $142.2 million or $1.60 per diluted share for the fourth quarter of 2012, as compared to $46.8 million or $0.62 per diluted share for the same period in 2011.EPS for the three months ended December 31, 2012 included:a $17.2 million or $0.20 per diluted share gain on acquisition of controlling interests in joint ventures; an $82.5 million or $0.94 per diluted share gain on sale of discontinued operations; and a $14.5 million or $0.17 per diluted share gain on sale of unconsolidated joint venture properties.EPS for the three months ended December 31, 2011 included a $24.6 million or $0.33 per diluted share gain on sale of discontinued operations, and a $6.4 million or $0.09 per diluted share gain on sale of unconsolidated joint venture properties. For the twelve months ended December 31, 2012, Camden reported net income attributable to common shareholders of $283.4 million or $3.30 per diluted share, as compared to $49.4 million or $0.66 per diluted share for the same period in 2011.EPS for the twelve months ended December 31, 2012 included: a $57.4 million or $0.67 per diluted share gain on acquisition of controlling interests in joint ventures; a $115.1 million or $1.34 per diluted share gain on sale of discontinued operations; a $17.4 million or $0.20 per diluted share gain on sale of unconsolidated joint venture properties; and a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units. EPS for the twelve months ended December 31, 2011 included: a $24.6 million or $0.34 per diluted share gain on sale of discontinued operations; a $6.4 million or $0.09 per diluted share gain on sale of unconsolidated joint venture properties; a $0.41 per diluted share charge related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share gain on sale of an available-for-sale investment; and a $1.1 million or $0.02 per diluted share gain on sale of unconsolidated joint venture interests. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. 3 Same-Property Results For the 44,774 apartment homes included in consolidated same-property results, fourth quarter 2012 same-property net operating income (“NOI”) increased 8.0% compared to the fourth quarter of 2011, with revenues increasing 6.6% and expenses increasing 4.1%.On a sequential basis, fourth quarter 2012 same-property NOI increased 1.7% compared to the third quarter of 2012, with revenues up slightly and expenses declining 2.8% compared to the prior quarter.On a full-year basis, 2012 same-property NOI increased 9.2%, with revenues increasing 6.5% and expenses increasing 2.2% compared to the same period in 2011.Same-property physical occupancy levels for the combined portfolio averaged 95.1% during the fourth quarter of 2012, compared to 94.6% in the fourth quarter of 2011 and 95.6% in the third quarter of 2012. The Company defines same-property communities as communities owned and stabilized as of January 1, 2011, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income to net operating income and same-property net operating income is included in the financial tables accompanying this press release. Acquisition Activity During the fourth quarter, Camden acquired three communities with 839 apartment homes for a total of $145.0 million: Camden Montierra, a 249-home apartment community in Scottsdale, AZ; Camden San Marcos, a 320-home apartment community in Scottsdale, AZ; and Camden Belleview Station, a 270-home apartment community in Denver, CO.The Company also purchased the remaining 50% ownership interest in an unconsolidated joint venture for approximately $15.9 million and assumed approximately $26.2 million in mortgage debt.The Company now owns 100% of Camden Denver West, a 320-home apartment community located in Denver, CO. In addition, Camden acquired 2.4 acres of land in Plantation, FL and 3.5 acres of land in Charlotte, NC during the fourth quarter for future development of two multifamily communities. Disposition Activity The Company disposed of eight wholly-owned communities with 2,180 apartment homes during the quarter for a total of $177.6 million.The eight communities had an average age of 19 years and were located in Houston, Austin, Dallas, Atlanta, Charlotte and Philadelphia.Camden also sold six joint venture communities with 2,153 apartment homes during the quarter for a total of $178.5 million.The six joint venture communities had an average age of 25 years and were located in Atlanta, St. Louis and Kansas City, MO. Subsequent to quarter-end, the Company disposed of an additional wholly-owned community.Camden Live Oaks, a 770-home apartment community in Tampa, FL with an age of 23 years was sold for approximately $63.4 million. Development Activity Lease-up was completed during the quarter at Camden Westchase Park, a 348-home project in Tampa, FL which is currently 97% occupied.Leasing continued at Camden Royal Oaks II, a 104-home project in Houston, TX, which is currently 81% leased; and Camden Town Square, a 438-home project in Orlando, FL which completed construction during the quarter and is currently 72% leased. Construction began during the quarter at three communities:Camden Glendale, in Glendale, CA, a $115 million project with 303 apartment homes; Camden Boca Raton in Boca Raton, FL, a $54 million project with 261 apartment homes; and Camden Paces in Atlanta, GA, a $110 million project with 379 apartment homes. Construction continued at four additional wholly-owned development communities: Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes; Camden NOMA in Washington, DC, a $110 million project with 320 apartment homes; Camden Lamar Heights in Austin, TX, a $47 million project with 314 apartment homes; and Camden Flatirons in Denver, CO, a $78 million project with 424 apartment homes. Lease-up was completed during the quarter at one joint venture community, Camden Amber Oaks II in Austin, TX, a 244-home project which is currently 95% occupied. Construction continued at Camden South Capitol in Washington, DC, an $88 million joint venture project with 276 apartment homes, and construction began at Camden Waterford Lakes in Orlando, FL, a $40 million joint venture project with 300 apartment homes. 4 Quarterly Dividend Declaration Camden’s Board of Trust Managers declared a first quarter 2013 dividend of $0.63 per common share, which is a 12.5% increase over the Company’s prior quarterly dividend of $0.56 per share.The dividend is payable on April 17, 2013 to holders of record as of March 28, 2013.In declaring the dividend, the Board of Trust Managers considered a number of factors, including the Company’s past performance and future prospects, as described in this release. Earnings Guidance Camden provided initial earnings guidance for 2013 based on its current and expected views of the apartment market and general economic conditions.Full-year 2013 FFO is expected to be $3.85 to $4.05 per diluted share, and full-year 2013 EPS is expected to be $1.38 to $1.58 per diluted share.First quarter 2013 earnings guidance is $0.92 to $0.96 per diluted share for FFO and $0.28 to $0.32 per diluted share for EPS.Guidance for EPS excludes gains on real estate transactions.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s initial 2013 earnings guidance is based on projections of same-property revenue growth between 4.75% and 6.25%, expense growth between 3.2% and 4.0%, and NOI growth between 5.5% and 7.5%.Additional information on the Company’s 2013 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, February 1, 2013 at 11:00 a.m. Central Time to review its fourth quarter and full-year 2012 results and discuss its outlook for future performance.To participate in the call, please dial (888) 317-6003 (Domestic) or (412) 317-6061 (International) by 10:50 a.m. Central Time and enter passcode: 6680150, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities.Camden owns interests in and operates 192 properties containing 65,005 apartment homes across the United States.Upon completion of nine properties under development, the Company’s portfolio will increase to 67,850 apartment homes in 201 properties. Camden was recently named by FORTUNE® Magazine for the sixth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #10. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, Total property revenues (a) EBITDA (b) Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio (b) % Interest expensed (including discontinued operations, if any) Interest capitalized Total interest incurred Principal amortization Preferred distributions - Net Debt to Annualized EBITDA (c) x x x x Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (d) % (# of apartment homes included) Gross turnover of apartment homes (annualized) 60
